                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


DEREK HEADRICK,

             Plaintiff,

      v.                                            Case No. 19-CV-1127

CHRYSTAL MELI, et al.,

             Defendants.


                                      ORDER


      Plaintiff Derek Headrick filed a complaint under 42 U.S.C. § 1983 in August

2019. The court screened his complaint and, because the complaint failed to state a

claim, gave Headrick the opportunity to file an amended complaint, which he did on

September 5, 2019. The court screened his amended complaint and allowed him to

proceed against the defendants based on his allegations that they violated the Eighth

Amendment. A little more than three months later, on December 20, 2019, Headrick

moved to file a second amended complaint. The court denied his motion because it

would have been futile to allow him to amend his complaint in the manner he

proposed.

      Now, four months later, Headrick has filed a letter “to ask for permission to

amend [his] operative complaint.” (ECF No. 43.) He explains that, after he

commenced this lawsuit, “some of the named defendants, along with other un-named

officials” began retaliating against him by denying him medical care for other




        Case 2:19-cv-01127-WED Filed 05/12/20 Page 1 of 2 Document 44
conditions. Headrick acknowledges that the Local Rules require that he attach a

proposed amended complaint to his motion, but before preparing one, he requests

confirmation that he can pursue the described retaliation claims in this case.

      The court “generally does not allow prisoners to supplement or amend their

complaints to include new claims that they have been retaliated against for filing the

underlying lawsuit.” Adams v. Tegels, No. 18-cv-971-jdp, 2019 WL 5188971, at *2

(W.D. Wis. Oct. 15, 2019). Allowing amendments for these types of claims “risk[s]

delaying resolution of the case indefinitely while the parties litigate and conduct

discovery on each discrete instance of retaliation that may occur while the lawsuit

progresses.” Atkinson v. Mackinnon, No. 14-cv-736-bbc, 2015 WL 13658057, at *1-2

(W.D. Wis. Oct. 29, 2015). If Headrick wishes to pursue claims against anyone based

on allegations of retaliation for filing this case, he must do so in a separate lawsuit.

      IT IS THEREFORE ORDERED that Headrick’s motion to amend his

complaint (ECF No. 43) is DENIED.

      Dated in Milwaukee, Wisconsin, this 12th day of May, 2020.



                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2



        Case 2:19-cv-01127-WED Filed 05/12/20 Page 2 of 2 Document 44
